DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “subsequently printed layer piece” is unclear and as stated uncertain as to whether it refers to the layer piece that was just printed by a first step C or if it refers to a layer piece that is printed by next step C after the first step C. Additionally, ambiguous as to whether “the subsequently printed layer piece” has antecedent basis/when it comes into existence as step C does not require the printing of at least one of the plurality of layer pieces.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10838308 in view of Liu (US 2016/0303795).
As to claim 1, 10838308 recites in claims 1-3, 5-9: A three-dimensional forming method for forming a three-dimensional model by forming a plurality of layer pieces, the three-dimensional forming method comprising steps of: (a) providing a forming tank containing a forming liquid with a film at the bottom and a forming platform arranged over the forming tank; (c) projecting a curing illumination through the oxygen permeable membrane to cure the forming liquid, and shutting the curing illumination after a predetermined period; (d) mono-directionally moving the forming platform to elevate the forming platform to a 15layer thickness and then stopping moving the forming platform; and (e) waiting for a spreading period since the step (c) is completed; wherein, the step (c) is repeatedly executed, a time difference is defined since the step (c) is completed and until the step (c) is executed again, the step (d) is executed in 
10838308 does not state the spreading period is permeating oxygen through the permeable membrane and the forming tank comprising an annular wall and an oxygen permeable membrane, a bottom of the annular wall being covered by the oxygen permeable membrane, an internal bottom surface being defined on one surface of the oxygen permeable membrane for closing the bottom of the annular wall, and an exposed surface being defined exposing on the other surface of the oxygen permeable membrane.
Liu teaches a method of 3D printing wherein (a) providing a forming tank (108) containing a forming liquid (106) and a forming platform (114) arranged over the forming tank (114), the forming tank comprising an annular wall (108 portion surrounding the formed part 116 and above film 102,120) [Fig 1-7B] and an oxygen permeable membrane, a bottom of the annular wall being covered by the oxygen permeable membrane, an internal bottom surface being defined on one surface of the oxygen permeable membrane for closing the bottom of the annular wall, and an exposed surface (102) being defined exposing on the other surface of the oxygen permeable membrane [0026-0029, Fig 3-5B]; (b) spreading oxygen on the internal bottom surface through the oxygen permeable membrane via the exposed surface [0026-0029, Fig 3-5B] which allows easy separation of the part from the film [0004-0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 10838308 and had spreading period is permeating oxygen through the permeable membrane and the forming tank comprising an annular wall and an oxygen permeable membrane, a bottom of the annular wall being covered by the oxygen permeable membrane, an internal bottom surface being defined on one surface of the oxygen permeable membrane for closing the bottom of the annular wall, and an exposed surface being defined exposing on the other surface of the oxygen permeable membrane, as suggested by Liu, in order to allow for easy detachment of the part from the film.
As to claim 2, 10838308 does not state the forming tank is raised by a base in the step (a) and the exposed surface is thereby exposed.  
As to claim 2 Liu teaches the forming tank is raised by a base (chamber 118) in the step (a) and the exposed surface is thereby exposed [0023, Fig 1] which allows easy separation of the part from the film [0004-0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 10838308 and had the forming tank is raised by a base in the step (a) and the exposed surface is thereby exposed, as suggested by Liu, in order to allow for easy detachment of the part from the film.
As to claims 3, 4, and 13, 10838308 does not state supplying oxygen flowing through the base to contact the exposed surface to thereby supply oxygen through the exposed surface to the internal surface to replenish oxygen consumed during a reaction.
Liu teaches a 3d printing method [Abstract] wherein supplying oxygen flowing through the base to contact the exposed surface (102) to thereby supply oxygen through the exposed surface to the internal surface to replenish oxygen consumed during a reaction  [Fig 1, 3, 0026-0030] to aid in separating the part [0004-0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 10838308 and had supplying oxygen flowing through the base to contact the exposed surface to thereby supply oxygen through the exposed surface to the internal surface to replenish oxygen consumed during a reaction, as suggested by Liu, in order to allow for easy detachment of the part from the film. 
As to claim 5, 10838308 recites in claims 1-3, 5-9: elevating period during the forming platform elevating the layer thickness is equal to or larger than the spreading period, and the time difference is equal to the elevating period.  
As to claim 6, 10838308 recites in claims 1-3, 5-9: an elevating period during the forming platform elevating the layer thickness is less than the spreading 5period, and the time difference is equal to or larger than the spreading period.
As to claim 7-9, 10838308 does not explicitly state pressing the oxygen permeable membrane along a plurality of portions in an upward or downward pressing direction along a direction perpendicular to the oxygen permeable membrane [0035, Fig 5A, 5B].
Liu teaches a 3d printing method [Abstract] wherein pressing the oxygen permeable membrane along a plurality of portions in an upward or downward pressing direction along a direction perpendicular to the oxygen permeable membrane by application of air pressure [0035, Fig 5A, 5B] to aid in separating the part [0004-0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 10838308 and had pressing the oxygen permeable membrane along a plurality of portions in an upward or downward pressing direction along a direction perpendicular to the oxygen permeable membrane by application of air pressure, as suggested by Liu, in order to allow for easy detachment of the part from the film. 
As to claim 11, 10838308 recites in claims 1-3, 5-9: comprising a step (cl) following the step (c): determining whether an area of the subsequently printed layer 20piece is larger than an applicable maximum, executing step (d) and step (e) and subsequently executing step (c) again if the area of the subsequently printed layer piece is less than the applicable maximum, executing a step (dl) and subsequently executing step (c) again if the area of the subsequently printed layer piece is larger than the applicable maximum, and the step (dl) comprising: reciprocating the forming platform.  
As to claim 12, 10838308 recites in claims 1-3, 5-9:the reciprocating the forming platform in the step (dl) elevates the forming platform over the layer thickness in first and then descends the forming platform to the layer thickness.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10838308 in view of Liu (US 2016/0303795), as applied to claims 1-9, 11-13 above, and in further view of Van Esbroeck (US 2018/0029296).
As to claim 10, 10838308 does not explicitly state providing a holder, and a peripheral edge of the oxygen permeable membrane is clamped between a lower edge of the annular wall and the holder.
Van Esbroeck teaches a method of 3D printing utilizing a vat that has a film (11) at the bottom wherein the film is clamped between the annular wall (21) and the holder (22) so that resin did not escape the reservoir [0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 10838308 and had a peripheral edge of the oxygen permeable membrane be clamped between a lower edge of the annular wall and the holder, as suggested by Van Esbroeck, in order to provide prevent leakage from the reservoir.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2016/0303795).
As to claim 1, Liu teaches a three-dimensional forming method for forming a three-dimensional model by forming a plurality of layer pieces [Abstract], the three-dimensional forming method comprising steps of: (a) providing a forming tank (108) containing a forming liquid (106) and a forming platform (114) arranged over the forming tank (114), the forming tank comprising an annular wall (108 portion surrounding the formed part 116 and above film 102,120) [Fig 1-7B] and an oxygen permeable membrane, a bottom of the annular wall being covered by the oxygen permeable membrane, an internal bottom surface being defined on one surface of the oxygen permeable membrane for closing the bottom of the annular wall, and an exposed surface (102) being defined exposing on the other surface of the oxygen permeable membrane [0026-0029, Fig 3-5B]; (b) spreading oxygen on the internal bottom surface through the oxygen permeable membrane via the exposed surface [0026-0029, Fig 3-5B]; (c) projecting a curing illumination through the oxygen permeable membrane to cure the forming liquid, and shutting the curing illumination after a predetermined period [Fig 1-5B, 0041]; (d) mono-directionally moving the forming platform to elevate the forming platform to a layer thickness and then stopping moving the forming platform [0044, 0023, 0032, 0036]; and (e) waiting for a spreading period since the step (c) is completed [0035,0036, Fig 5B] (the examiner notes step E does not actually require that any particular action happen and thus would be met simply by the building process being completed); wherein, the step (c) is repeatedly executed, a time difference is defined since the step (c) is completed and until the step (c) is executed again, the step (d) is executed in each time difference [0023, 0032, 0059], and the step (e) is executed immediately after each step (c) is completed as detachment is accomplished by creating a negative pressure (ie evacuating the oxygen/pressure chamber) and ending the positive pressure that promotes the spreading of oxygen [0032, 0035,0036, 0058 Fig 5B, Fig 12].
The examiner notes that the waiting step would comprise waiting for a spreading period to complete or waiting for a spreading period to start. 
As to claim 2 Liu teaches the forming tank is raised by a base (chamber 118) in the step (a) and the exposed surface is thereby exposed [0023, Fig 1].
As to claim 3, Liu teaches supplying oxygen flowing through the base to contact the exposed surface (102) [Fig 1, 3, 0026-0029].
As to claim 4, Liu teaches supplying oxygen flowing through the exposed surface (102) [0026-0029, Fig 3].
As to claim 7, Liu teaches pressing, in this case application of air pressure, on a plurality of portions on the oxygen permeable membrane along a direction perpendicular to the oxygen permeable membrane to flatten the oxygen permeable membrane [0035, Fig 5A, 5B].
As to claims 8 and 9, Liu teaches the oxygen permeable membrane is upward or downward pressed along a direction perpendicular to the oxygen permeable membrane by application of air pressure [0035, Fig 5A, 5B].
As to claim 11, Liu teaches step (cl) following the step (c): determining whether an area of the subsequently printed layer piece is larger than an applicable maximum, executing step (d) and step (e) and subsequently executing step (c) again if the area of the subsequently printed layer piece is less than the applicable maximum as explained above. While Liu does not explicitly state executing a step (dl) and subsequently executing step (c) again if the area of the subsequently printed layer piece is larger than the applicable maximum, and the step (dl) comprising: reciprocating the forming platform, the claims as written do not require that the process ever actually reach a point wherein the applicable maximum is exceeded as this portion of the claim is a contingent limitation, see MPEP 2111.04 II. The examiner would suggest amending the claim to contain the concept that at least one of the several layers printed has a larger area than the maximum threshold. 
As to claim 12, as explained above in regards to claim 11, the reciprocating the forming platform in the step (dl) elevates the forming platform over the layer thickness in first and then descends the forming platform to the layer thickness is only performed when the area is evaluated to be greater than an 
As to claim 13, Liu teaches the oxygen is supplied through the internal bottom surface during the spreading period to replenish the consumed oxygen during a reaction [0030].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0303795) in view of Zitelli (US 2017/0129175).
As to claims 5 and 6, Liu notes the time difference is just the elevation period [0044] and that the amount oxygen provided to the vat is based on the amount consumed as well as part thickness, in other words would take more or less time depending on part size [0030-0034, 0036, 0037], but does not explicitly state an elevating period during the forming platform elevating the layer thickness is equal to or larger than the spreading period, and the time difference is equal to the elevating period or an elevating period during the forming platform elevating the layer thickness is less than the spreading period, and the time difference is equal to or larger than the spreading period.
Zitelli teaches a method of 3D printing [Abstract] wherein the replenishment time of the polymer is dependent on size of the cross section [0032]. As Zitelli and Liu note that time for elevating and the spreading (which includes replenishment step as the replacement resin has to be oxygenated) is dependent on the size/shape of the part, their relative ratios are dependent and thus results effective variables on part size/shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Liu and had the time difference be equal to the spreading or the separation based on whichever was longer, as suggested by Zitelli, in order to provide a part with the desired size and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0303795) in view of Van Esbroeck (US 2018/0029296).
As to claim 10, Liu does not explicitly state providing a holder, and a peripheral edge of the oxygen permeable membrane is clamped between a lower edge of the annular wall and the holder.
Van Esbroeck teaches a method of 3D printing utilizing a vat that has a film (11) at the bottom wherein the film is clamped between the annular wall (21) and the holder (22) so that resin did not escape the reservoir [0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Liu and had a peripheral edge of the oxygen permeable membrane be clamped between a lower edge of the annular wall and the holder, as suggested by Van Esbroeck, in order to provide prevent leakage from the reservoir. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/ARMAND MELENDEZ/Examiner, Art Unit 1742